Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: There was argued an alleged constitutional question under the Constitution of the United States, viz.: Whether the Supreme Court of the State of New York has the power to grant a final judgment of divorce nunc pro tunc under the circumstances set forth in this record without violating the prohibitions contained in section 10 of article I and in section 1 of the Fourteenth Amendment of the United States Constitution. The Court of Appeals held there was no such violation and that no substantial constitutional question was presented. [See 7 N Y 2d 164.]